
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 820
		IN THE HOUSE OF REPRESENTATIVES
		
			November 28, 2012
			Mr. Nadler (for
			 himself, Mrs. Maloney,
			 Mr. Pallone,
			 Mr. Himes,
			 Mr. King of New York,
			 Mrs. Lowey,
			 Mr. Turner of New York,
			 Mr. Grimm,
			 Mr. Ackerman,
			 Mr. Andrews,
			 Mr. Bishop of New York,
			 Ms. Buerkle,
			 Mr. Carson of Indiana,
			 Mr. Cicilline,
			 Ms. Clarke of New York,
			 Mr. Courtney,
			 Mr. Crowley,
			 Ms. DeLauro,
			 Mr. Engel,
			 Mr. Fitzpatrick,
			 Mr. Frelinghuysen,
			 Mr. Garrett,
			 Mr. Gibson,
			 Mr. Al Green of Texas,
			 Ms. Hayworth,
			 Mr. Higgins,
			 Mr. Hinchey,
			 Mr. Holt, Mr. Israel, Mr.
			 Keating, Mr. Lance,
			 Mr. Langevin,
			 Mr. Larson of Connecticut,
			 Mr. LoBiondo,
			 Mr. Marino,
			 Mrs. McCarthy of New York,
			 Ms. McCollum,
			 Mr. McGovern,
			 Mr. Moran,
			 Mr. Owens,
			 Mr. Pascrell,
			 Mr. Rangel,
			 Mr. Reed, Ms. Richardson, Mr.
			 Richmond, Mr. Rigell,
			 Mr. Runyan,
			 Ms. Schwartz,
			 Mr. Scott of Virginia,
			 Mr. Serrano,
			 Mr. Sires,
			 Ms. Slaughter,
			 Mr. Tonko, and
			 Mr. Walz of Minnesota) submitted the
			 following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Expressing condolences to the victims of
		  Hurricane Sandy, commending the resiliency of the people of New Jersey, New
		  York, Massachusetts, Connecticut, Pennsylvania, Maryland, the District of
		  Columbia, Rhode Island, New Hampshire, West Virginia, and Delaware, and
		  committing to stand by them in the relief and recovery effort.
	
	
		Whereas in October 2012, Hurricane Sandy, after
			 devastating countries across the Caribbean, reached the shores of the United
			 States and wreaked havoc on 24 States from Florida to Maine and west to
			 Michigan and Wisconsin;
		Whereas, on October 29, 2012, Hurricane Sandy reached
			 landfall over Atlantic City, New Jersey, and devastated the eastern seaboard of
			 the United States;
		Whereas a disaster declaration was declared for New
			 Jersey, New York, Massachusetts, Connecticut, Pennsylvania, Maryland, the
			 District of Columbia, Rhode Island, New Hampshire, West Virginia, and
			 Delaware;
		Whereas Hurricane Sandy was responsible for killing more
			 than 100 people;
		Whereas Hurricane Sandy caused billions of dollars in
			 damage, left millions without power, and caused massive coastal
			 flooding;
		Whereas much of the City of New York was flooded and
			 without power for extended periods of time following the storm;
		Whereas the New York, New Jersey, Connecticut regional
			 transportation network was severely damaged and the New York subway system was
			 forced to shut down for several days;
		Whereas the United States Army Corps of Engineers, acting
			 on a mission assignment from the Federal Emergency Management Agency (FEMA),
			 has removed more than 270,000,000 gallons of saltwater from tunnels,
			 underpasses, and other areas throughout New York City, enough to fill all of
			 Central Park two feet deep;
		Whereas Hurricane Sandy’s devastation was felt on a global
			 scale, as trading was suspended on the New York Stock Exchange for two straight
			 days making it the first weather closure of the exchange since 1985;
		Whereas during the storm, more than 190 firefighters were
			 sent to fight a massive fire in Breezy Point, New York, which destroyed 111
			 homes and damaged 20 others;
		Whereas Hurricane Sandy caused a disruption in the
			 distribution of gasoline, widespread power outages, and extensive property
			 destruction on Long Island, New York;
		Whereas much of the New Jersey shore sustained massive
			 damage to roads, bridges, individual homes, and the loss of historic piers and
			 entertainment venues;
		Whereas more than 600,000 Connecticut residents were
			 without power following the storm, and individual homes and businesses along
			 the shore and across the State suffered significant damage;
		Whereas Hurricane Sandy caused severe damage to
			 communities along the Eastern Shore of Virginia and Maryland;
		Whereas the United States Office of Personnel Management
			 ordered the Federal offices in Washington, DC, closed to the public for two
			 days;
		Whereas numerous localities were forced to close schools
			 due to power outages and dangerous road conditions caused by the storm;
		Whereas flights were cancelled up and down the eastern
			 seaboard of the United States;
		Whereas the 180 foot sailing ship, Bounty, sank during the
			 storm and 14 members of the crew were rescued by the Coast Guard, while the
			 captain and 1 other member of the crew did not survive;
		Whereas Coast Guard search and rescue teams, police,
			 firefighters, the National Guard, and many ordinary citizens have risked their
			 lives to save others;
		Whereas doctors, nurses, and medical personnel worked
			 expeditiously to provide care and ensure that patients that were forced to
			 evacuate were moved to safety under extreme circumstances;
		Whereas hospitals, medical centers, and triage units
			 provided needed care;
		Whereas the American Red Cross and other volunteer
			 organizations and charities are supplying hurricane victims with food, water,
			 and shelter;
		Whereas the Army Corps of Engineers, FEMA, the National
			 Oceanic Atmospheric Agency, the Department of Health and Human Services, and
			 other Federal, State, and local government agencies worked together to prepare
			 for and respond quickly to Hurricane Sandy;
		Whereas immediate humanitarian aid and long-term
			 rebuilding assistance is still needed in many of the devastated regions;
			 and
		Whereas thousands of volunteers and government employees
			 from across the United States have committed time and resources to help with
			 recovery efforts: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses condolences to the victims of
			 Hurricane Sandy;
			(2)commends the resiliency and courage of the
			 people of New Jersey, New York, Massachusetts, Connecticut, Pennsylvania,
			 Maryland, the District of Columbia, Rhode Island, New Hampshire, West Virginia,
			 and Delaware; and
			(3)commits to provide the necessary resources
			 and to stand by the people of New Jersey, New York, Massachusetts, Connecticut,
			 Pennsylvania, Maryland, the District of Columbia, Rhode Island, New Hampshire,
			 West Virginia, and Delaware in the relief, recovery, and rebuilding
			 efforts.
			
